MEMORANDUM **
Roberto Charles Ysassi, Jr. appeals from the 115-month sentence imposed on remand for resentencing following his jury-trial conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ysassi contends that he was denied his Sixth Amendment right to self-representation during the resentencing hearing. The record reflects that Ysassi’s request to proceed pro se was improperly denied, but that the error was harmless. See United States v. Maness, 566 F.3d 894, 897 (9th Cir.2009). Ysassi’s contention that the district court should have conducted a new Faretta canvass at the resentencing hearing is without merit because both the magistrate judge and the district court conducted full Faretta hearings confirming his knowing and intelligent waiver of counsel *150prior to authorizing Ysassi to represent himself in the case.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.